Case 1:18-cr-00079-RGE-CFB Document 28 Filed 02/26/19 Page 1of 4

RECEIVED

FEB 26 2019
IN THE UNITED STATES DISTRICT COURT CLERK OF DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF JOWA
UNITED STATES OF AMERICA, } Criminal No. 1:18-cr-00079
)
Vv. ) SUPERSEDING INDICTMENT
)
BRIAN LEE RHODES, and ) T.18U.S.C. § 2422(b)
JEREMY EUGENE JAMESON, ) T.18 U.S.C. §§ 2251(a), 2251(e)
) T. 18 U.S.C. §§ 2252(a)(2), 2252(b)(1)
Defendants. ) TT. 18 U.S.C. § 2253
THE GRAND JURY CHARGES:
COUNT i

(Coercion and Enticement of a Minor)

Beginning at least as early as March 5, 2018 up to and including March 14, 2018, in the
Southern District of lowa, the defendant, BRIAN LEE RHODES, did use any facility and means
of interstate commerce, that being the use of a computer and cellular telephone to access the
Internet to knowingly attempt to persuade, induce, entice, or coerce Child #1 who had not attained
the age of 18 years, to engage in any sexual activity for which any person could be charged with a
criminal offense, that being sexual abuse or production of child pornography.

This is a violation of Title 18, United States Code, Section 2422(b).

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Coercion and Enticement of a Minor)

Beginning at least as early as November 3, 2017 up to and including February 15, 2018, in
the Southern District of Iowa, the defendant, BRIAN LEE RHODES, did use any facility and
means of interstate commerce, that being a computer and cellular telephone to access the Internet

to knowingly attempt to persuade, induce, entice, or coerce Child #2, who had not attained the age

i

 
Case 1:18-cr-00079-RGE-CFB Document 28 Filed 02/26/19 Page 2 of 4

of 18 years, to engage in any sexual activity for which any person could be charged with a criminal
offense, that being sexual abuse or production of child pornography.

This is a violation of Title 18, United States Code, Section 2422(b).

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Coercion and Enticement of a Minor)

Beginning at least as early as January 7, 2017 up to and including February 28, 2018, in
the Southern District of Iowa, the defendant, BRIAN LEE RHODES, did use any facility and
means of interstate commerce, that being the use of a computer or cellular telephone to access the
Internet and knowingly attempt to persuade, induce, entice, or coerce Child #3 who had not
attained the age of 18 years, to engage in any sexual activity for which any person could be charged
with a criminal offense, that being sexual abuse or production of child pornography.

This is a violation of Title 18, United States Code, Section 2422(b).

THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Production of Child Pornography)

Beginning at least as early as July 7, 2017 up to and including February 17, 2018, in the
Southern District of Iowa and elsewhere, the defendant, BRIAN LEE RHODES, did knowingly
use, persuade, induce, entice, and coerce, a minor i.e., any person under the age of eighteen years
to engage in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2) for the purpose of producing a visual depiction of such conduct in that the defendant,
BRIAN LEE RHODES did persuade, or attempt to persuade Child #3 to video record said minor

engage in and assist another minor to engage in a simulated sex act, masturbation, and lascivious

 
Case 1:18-cr-00079-RGE-CFB Document 28 Filed 02/26/19 Page 3 of 4

display of genitals and knowing said visual depictions being of such conduct would be
transmitting using a means of interstate commerce.

This is a violation of Title 18, United States Code, Sections 2251(a) and 2251(e).

THE GRAND JURY FURTHER CHARGES:

COUNTS
(Distribution of Child Pornography)

That on or about April 29, 2018, in the Southern District of Iowa, the defendant, BRIAN
LEE RHODES, knowingly distributed a visual depiction that had been shipped and transported
in interstate or foreign commerce, by any means including by computer, the producing of such
visual depictions having involved the use of a minor, i.e., any person under the age of eighteen
years, engaging in sexually explicit conduct as defined in Title 18, United States Code, Section
2256(2), and said visual depictions being of such conduct.

This is a violation of Title 18, United States Code, Sections 2252(a)(2) and 2252(b)(1).

THE GRAND JURY FURTHER CHARGES:

COUNT 6
(Receipt of Child Pornography)

That on or about April 29, 2018, in the Southern District of lowa, the defendant,
JEREMY EUGENE JAMESON, knowingly received a visual depiction that had been shipped
and transported in interstate or foreign commerce, by any means including by computer, the
producing of such visual depictions having involved the use of a minor, i.¢,, any person under the
age of eighteen years, engaging in sexually explicit conduct as defined in Title 18, United States
Code, Section 2256(2), and said visual depictions being of such conduct.

This is a violation of Title 18, United States Code, Sections 2252(a)(2) and 2251{b)(1).

 
Case 1:18-cr-00079-RGE-CFB Document 28 Filed 02/26/19 Page 4 of 4

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE

Upon conviction of the offenses alleged in Counts 1-6 of this Indictment, the defendants,
BRIAN LEE RHODES and JEREMY EUGENE JAMESON shall forfeit to the United States his
interest in the following property:

a. Any and all visual depictions of minors engaging in sexually explicit

conduct, including any book, magazine, periodical, film, videotape, or other matter

which contains any such visual depiction, which was produced, transported, mailed,

shipped, received or possessed in violation of Title 18, United States Code, Chapter

110.

b, Any property, real or personal, used or intended to be used to commit or to

promote the commission of such offense.

This is pursuant to Title 18, United States Code, Section 2253.

A TRUE BILL.

 

FOREPERSON

Mare Krickbaum
United States Attorney

    

Assistant United States Attorney

 
